Guadalupe County
                                                                 Groundwater Conservation




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 5, 2015

                                    No. 04-15-00433-CV

TEXAS COMMISSION ON ENVIRONMENTAL QUALITY & Post Oak Clean Green, Inc.,
                           Appellants

                                             v.

      GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                            Appellee

             From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0863-CV
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
       The Appellee’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellee’s brief is due on November 10, 2015. No further extensions, absent extraordinary
circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court